Title: From George Washington to Brigadier General Henry Knox, 21 January 1778
From: Washington, George
To: Knox, Henry



Dear Sir
Head Qrs Valley Forge 21st January 1778

I wrote to you the 15th desiring you to have the Arms in Massachusets and New Hampshire collected and a Return made to me as soon as possible. I find by letters from General Heath that Arms have lately arrived in several Vessels from France, I beg they may be immediately sent to the different Arsenals and put in order. We shall want a considerable number in the Spring when the Levies come into the Feild, and I therefore think that advantage should be taken of this season of the year when the Roads are hard, to bring part of them forward to the Magazines on this side of Delaware. I do not know what number to order precisely, but you can form a pretty good Judgment, upon comparing the quantities that are already in the Magazines here with the

number of Recruits that the Middle and southern States will probably send into the Feild. It is true that many of the reduced Regiments have their old Arms, but when you consider the customary waste and the destruction made by the Militia, who I suppose we shall be under the necessity of calling out, we ought to have a magazine of new Arms equal to the Levies, that there may not be any delays or difficulties on that account—I am &c.

P.S. Upon considering the usefulness of travelling forges more fully since you went away I think it proper that each Brigade should be furnished with one instead of each division.

